United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS           April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 02-30950
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

COREY EDWARD MICHAELS,

                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                        USDC No. 01-CR-20066-2
                         --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The Assistant Federal Public Defender appointed to represent

Corey Edward Michaels on direct appeal has moved for leave to

withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Michaels was provided with a

copy of counsel’s Anders motion and brief but has not filed a

response.   Our independent review of counsel’s brief and the

record discloses no nonfrivolous issue.   Accordingly, counsel’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-30950
                               -2-

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities herein, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.